Citation Nr: 0634123	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  00-22 476	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a bilateral foot and 
ankle disability, to include flexible pes planus with plantar 
fasciitis (heel spur syndrome).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel






INTRODUCTION

The veteran served on active duty from October 11, 1962 to 
November 7, 1962.

This matter initially came before the Board of Veterans' 
Appeals (Board) from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In a September 2003 Board decision, 
the Board reopened the veteran's claim of service connection 
for a bilateral foot and ankle disorder, undertook de novo 
review, and denied the claim on the merits.

The appellant appealed the September 2003 Board decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Following a May 2004 "Joint Motion for an Order 
Partially Vacating the Board Decision and Incorporating the 
Terms of this Remand" (Joint Motion), a May 2004 Court 
decision vacated and remanded the portion of the September 
2003 Board decision, which denied service connection for a 
bilateral foot and ankle disability.  Subsequently, in August 
2004, the Board remanded the case to the RO for additional 
development.  The case is now before the Board for further 
appellate consideration.


FINDING OF FACT

The veteran's current bilateral foot and ankle disability, to 
include flexible pes planus with plantar fasciitis (heel spur 
syndrome), is shown by competent medical evidence to be 
linked to active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, his 
bilateral foot and ankle disability was incurred in active 
service.  38 U.S.C.A. §§ 1111, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of the type of evidence 
necessary to establish a disability rating and an effective 
date, if service connection was granted on appeal.  When 
implementing the Board's decision below, the RO will address 
any notice defect with respect to the initial disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of bilateral foot and ankle disability, 
the Board is taking action favorable to the veteran by 
granting service connection, as such the Board finds that 
there has been no prejudice to the veteran that would warrant 
further notice or development and the Board will proceed with 
appellate review.  See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 
49, 747 (1992); See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2006).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where a veteran who served for ninety days or more 
during a period of war develops certain chronic diseases to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West2002).  The burden 
then falls on the government to rebut the presumption of 
soundness by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
See Wagner v. Principi, 02-7347 (Fed. Cir. June 1, 2004); 
VAOPGCPREC 3-2003 (July 16, 2003).  If the government fails 
to clearly and unmistakably rebut the presumption of 
soundness under 38 U.S.C.A. § 1111, the veteran's claim is 
one for incurrence in service.  Id.  This means that no 
deduction for the degree of disability existing at the time 
of entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322 (2006).  When considering the evidence, the 
Board has the authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence.  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran contends that his bilateral foot and ankle 
disability, to include heel spur syndrome, did not pre-exist 
his period of active military service and was incurred during 
such service.

Regarding the issue of presumption of soundness, a September 
1961 examination conducted pursuant to the veteran's 
enlistment into the Navy Reserves shows that his feet and 
lower extremities were normal upon enlistment.  Also, an 
October 1962 examination, conducted prior to his entrance 
into active duty, showed that his feet and lower extremities 
were normal.  Thus, the veteran enjoys the presumption of 
soundness upon entry, unless the government can prove by 
clear and unmistakable evidence that (1) the veteran's 
disability existed prior to service and (2) that the 
preexisting disability was not aggravated during service.  
See Wagner, supra; VAOPGCPREC 3-2003 (July 16, 2003).

The veteran's claims file contains a Report of Board of 
Medical Survey, dated in November 1962, showing that the 
veteran had stated that he had experienced minor difficulties 
with his feet prior to enlistment.  Based on this statement 
and the veteran's service medical records, the Medical Board 
concluded that the veteran's bilateral foot and ankle 
disability pre-existed his active service.  The Board finds 
that the Medical Board's conclusion satisfies the first prong 
of Wagner, supra.  

However, the Board finds that the government has not provided 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service.  The veteran 
underwent VA examinations in April 2003 and June 2005 by the 
same VA examiner.  In both instances, the examiner opined 
that the veteran's symptomatology had increased during 
training, but had doubts that the underlying condition of 
flexible pes planus permanently worsened.  In contrast, the 
veteran has submitted letters from two private physicians, in 
September 2000 and in July 2004, relating his bilateral foot 
and ankle disability back to his time in service.  Given the 
VA examiner's doubt on the issue of aggravation and the 
private physician's opinions, the Board finds that the 
medical evidence, regarding whether or not the veteran's 
bilateral foot and ankle disability was aggravated during 
active service, is in equipoise.  As such, the evidence does 
not demonstrate clearly and unmistakably that the veteran's 
condition was not aggravated by his service.  

Thus, since the second prong of Wagner, supra, has not been 
met by the government, the Board finds that the veteran 
enjoys the presumption of soundness upon entry and his claim 
is one for incurrence in service.

Regarding whether the veteran's bilateral foot and ankle 
disability was incurred in service, the veteran has submitted 
competent medical evidence of a current diagnosis and nexus 
opinions linking the disorder to his military service.  
Service medical records show that, in October 1962, the 
veteran sought treatment for sore feet.  A physical 
examination of the lower extremities reflected severe 
pronation of the ankles and flat feet.  As a result, the 
veteran was discharged, in November 1962, by reason of a 
physical disability.  

Post-service medical records include private physician 
treatment records, letters from two private physicians, and 
two VA examinations.  Medical records show that the veteran 
begun treatment for his bilateral foot and ankle disorder in 
December 1999 and has a current medical diagnosis of flexible 
pes planus with plantar fasciitis (heel spur syndrome).  X-
rays taken of his feet and ankles in December 1999 show that 
the veteran has small calcaneal spurs.  In a September 2000 
letter, the veteran's private physician referenced the 
veteran's service medical records, X-rays, and treatment 
history, and opined that the veteran's bilateral foot and 
ankle disability existed since his basic training in 1962.  
Later, in July 2004, another private physician with the Foot 
Clinic examined the veteran's feet and ankles.  On physical 
examination, the physician found that the right foot revealed 
a flexible pronated attitude of the medial longitudinal arch 
and pain to palpation of the entire longitudinal arch and its 
insertio into the medial tubercle of the calcaneous.  
Examination of the left foot revealed a more rigid 
longitudinal arch and pain to palpation of the entire plantar 
fascia and its insertion.  After reviewing the veteran's 
service medical records and the physical examination, the 
private physician diagnosed the veteran with plantar 
fasciitis due to over-pronation secondary to acquired 
flatfoot deformity.  The physician opined that it is at least 
likely as not that the veteran's disability could have arisen 
from his activities in the service.

In April 2003 and again in June 2005, the veteran underwent 
VA examinations by the same VA examiner.  At the April 2003 
examination, the VA examiner conducted physical tests and 
reviewed X-rays of the veteran's lower extremities.  The VA 
examiner found that there was no pain with manipulation of 
the feet and no plantar callus formation, but noted 
tenderness to palpation of the plantar aspect of the mid foot 
region bilaterally.  The VA examiner diagnosed the veteran 
with heel spur syndrome and, based on his medical history, 
opined that it is as likely as not that his symptomatology 
increased during training, however, the examiner had doubts 
that the underlying condition permanently worsened due to his 
active service.  The VA examiner restated this same opinion 
in the June 2005 examination report.  Given the contradicting 
nexus opinions, the Board finds the evidence in relative 
equipoise, and resolves reasonable doubt in favor of the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).

Resolving all reasonable doubt in favor of the veteran, the 
Board concludes that service connection for his bilateral 
foot and ankle disability, to include heel spur syndrome, is 
warranted.  Thus, the veteran's claim for service connection 
for bilateral foot and ankle disability is granted.


ORDER

Service connection for a bilateral foot and ankle disability 
is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


